Exhibit 10.2

Execution Version

GUARANTY AND SECURITY AGREEMENT

Dated as of February 16, 2012

by

THE TALBOTS, INC.,

THE TALBOTS GROUP, LIMITED PARTNERSHIP,

and

TALBOTS CLASSICS FINANCE COMPANY, INC.,

as the Borrowers,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I       DEFINED TERMS

     1   

Section 1.1

  Definitions.      1   

Section 1.2

  Certain Other Terms.      4   

Article II     GUARANTY

     5   

Section 2.1

  Guaranty      5   

Section 2.2

  Limitation of Guaranty      5   

Section 2.3

  Contribution      6   

Section 2.4

  Authorization; Other Agreements      6   

Section 2.5

  Guaranty Absolute and Unconditional      6   

Section 2.6

  Waivers      7   

Section 2.7

  Reliance      8   

Section 2.8

  Subordination      8   

Section 2.9

  Funds Transfers      8   

Section 2.10

  No Discharge or Diminishment of Guaranty      8   

Article III     GRANT OF SECURITY INTEREST

     9   

Section 3.1

  Collateral      9   

Section 3.2

  Grant of Security Interest in Collateral      9   

Article IV     REPRESENTATIONS AND WARRANTIES

     10   

Section 4.1

  Title; No Other Liens      10   

Section 4.2

  Perfection and Priority      10   

Section 4.3

  Pledged Collateral      11   

Section 4.4

  Instruments and Tangible Chattel Paper Formerly Accounts      12   

Section 4.5

  Intellectual Property      12   

Section 4.6

  Commercial Tort Claims      12   

Section 4.7

  Specific Collateral      12   

Section 4.8

  Enforcement      12   

Section 4.9

  Representations and Warranties of the Loan Agreement      12   

Section 4.10

  Perfection Certificate      13   

Article V     COVENANTS

     13   

Section 5.1

  Maintenance of Perfected Security Interest; Further Documentation and Consents
     13   

Section 5.2

  Pledged Collateral      14   

Section 5.3

  Accounts      14   

 

ii



--------------------------------------------------------------------------------

 

Section 5.4

  Commodity Contracts      15   

Section 5.5

  Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper      15   

Section 5.6

  Intellectual Property      15   

Section 5.7

  Notices      16   

Section 5.8

  Notice of Commercial Tort Claims      16   

Section 5.9

  Controlled Securities Account      17   

Section 5.10

  Deposit Accounts      17   

Section 5.11

  Collateral in the Possession of a Bailee      17   

Section 5.12

  Changes in Location, Name, Etc      17   

Article VI     REMEDIAL PROVISIONS

     18   

Section 6.1

  Code and Other Remedies      18   

Section 6.2

  Accounts and Payments in Respect of General Intangibles      21   

Section 6.3

  Pledged Collateral      22   

Section 6.4

  Proceeds to be Turned over to and Held by Agent      22   

Section 6.5

  Sale of Pledged Collateral      23   

Section 6.6

  Deficiency      23   

Section 6.7

  Agent’s Appointment as Attorney-in-Fact      24   

Section 6.8

  Authorization to File Financing Statements      25   

Section 6.9

  Authority of Agent      25   

Section 6.10

  Duty; Obligations and Liabilities      26   

Article VII     MISCELLANEOUS

     26   

Section 7.1

  Reinstatement      26   

Section 7.2

  Release of Collateral      27   

Section 7.3

  Independent Obligations      27   

Section 7.4

  No Waiver by Course of Conduct      27   

Section 7.5

  Amendments in Writing      27   

Section 7.6

  Additional Grantors; Additional Pledged Collateral      28   

Section 7.7

  Private Label Credit Card Access and Monitoring Agreement      28   

Section 7.8

  Marshaling      28   

Section 7.9

  Notices      28   

Section 7.10

  Successors and Assigns      28   

Section 7.11

  Counterparts      29   



--------------------------------------------------------------------------------

 

Section 7.12

  Severability      29   

Section 7.13

  Governing Law      29   

Section 7.14

  Waiver of Jury Trial      29   

Section 7.15

  Intercreditor Agreement      29   

Section 7.16

  Unlimited Companies      30   



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1

   Form of Pledge Amendment

Annex 2

   Form of Joinder Agreement

Annex 3

   Form of Intellectual Property Security Agreement

Schedule 1

   Commercial Tort Claims

Schedule 2

   Filings

Schedule 3

   Pledged Collateral

 

v



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of February 16, 2012, by THE TALBOTS,
INC., a Delaware corporation (the “Company”), THE TALBOTS GROUP, LIMITED
PARTNERSHIP, a Massachusetts limited partnership (the “Talbots Group”), TALBOTS
CLASSICS FINANCE COMPANY, INC., a Delaware corporation (“Talbots Finance” and,
together with the Company and the Talbots Group, collectively, the “Borrowers”),
and each of the other entities listed on the signature pages hereof or that
becomes a party hereto pursuant to Section 8.6 (together with the Borrowers, the
“Grantors”), in favor of Wells Fargo Bank, National Association (“Wells”), as
administrative agent (in such capacity, together with its successors and
permitted assigns, “Agent”) for the Lenders and each other Secured Party (each
as defined in the Loan Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Term Loan Agreement dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among the Borrowers, the Company, as Borrower
Representative, the other Credit Parties party thereto, the Lenders and Wells,
as Agent, the Lenders have severally agreed to make a term loan to the Borrowers
upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Loan Agreement) of each Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extension of credit under the Loan Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Loan Agreement
that the Grantors shall have executed and delivered this Agreement to Agent.

WHEREAS, the ABL Intercreditor Agreement governs the relative rights and
priorities of the Secured Parties and the ABL Lenders in respect of the Term
Loan Priority Collateral and the ABL Priority Collateral (as such term is
defined in the ABL Intercreditor Agreement) respectively, and with respect to
certain other matters as described therein.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Agent to enter into the Loan Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions.

(a) Capitalized terms used herein without definition are used as defined in the
Loan Agreement.



--------------------------------------------------------------------------------

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office, the Canadian Intellectual Property Office, or
any similar office or agency within or outside the United States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to an ABL Control Agreement.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective ABL Control Agreement.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the Loan
Agreement, is not required to guaranty the Obligations. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)). For the avoidance
of doubt, the term “Excluded Equity” shall not include any voting or other
equity interests in Talbots (Canada) Corporation.

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than a Borrower and its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Stock or Stock Equivalent related thereto or
(B) to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Loan Agreement if the
Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Borrower and its Affiliates which has not been obtained
as a condition to the creation of any other Lien on such equipment; and (iv) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

2



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names, whether or not trademarks, registered in any generic top
level domain by any authorized private registrar or governmental authority.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and is either: (a) material to the conduct of any
Grantor’s business, or (b) has more than a de minimis value.

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the Closing Date, executed and delivered by each Grantor in favor of the
Agent for the benefit of the Secured Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Credit Parties in favor of the
Agent for the benefit of the Secured Parties contemporaneously with the
execution and delivery of a joinder agreement executed in accordance with
SECTION 8.6 hereof, in each case, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in
accordance with the Loan Agreement.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 3. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.9 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.9 hereof.

 

3



--------------------------------------------------------------------------------

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged ULC Shares” has the meaning given to it in Section 8.17 hereof.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3, to the extent such interests are not
certificated. Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.9 hereof.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

“ULC” has the meaning given to it in Section 8.17 hereof.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

4



--------------------------------------------------------------------------------

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Term Loans to or for the
benefit of one or more Grantors, each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due (whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Loan Document) and performance by the Borrowers
of all the Obligations of each Borrower whether existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”). This Guaranty by
each Guarantor hereunder constitutes a guaranty of payment and not of
collection.

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to

 

5



--------------------------------------------------------------------------------

fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Guaranty for purposes of Fraudulent Transfer Laws shall
take into account the right of contribution established in Section 2.3 and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under this Guaranty.

Section 2.3 Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Term Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by a
Borrower that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

Section 2.4 Authorization; Other Agreements. The Agent, on behalf of itself and
each other Secured Party, is hereby authorized, without notice to or demand upon
any Guarantor and without discharging or otherwise affecting the obligations of
any Guarantor hereunder and without incurring any liability hereunder, from time
to time, to do each of the following:

(a)(i) subject to compliance, if applicable, with Section 9.1 of the Loan
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, surrender, affect,
impair or otherwise alter any Collateral for any Guaranteed Obligation or any
other guaranty therefor in any manner, (ii) receive, take and hold additional
Collateral to secure any Guaranteed Obligation, (iii) add, release or substitute
any one or more other Guarantors, makers or endorsers of any Guaranteed
Obligation or any part thereof and (iv) otherwise deal in any manner with a
Borrower or any other Guarantor, maker or endorser of any Guaranteed Obligation
or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are

 

6



--------------------------------------------------------------------------------

irrevocable, absolute and unconditional and shall not be discharged as a result
of or otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by Agent):

(a) the invalidity or unenforceability of any obligation of a Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from a Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against a Borrower, any other Guarantor or any
of a Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by the Agent and Secured Parties to proceed separately
against any Collateral in accordance with such Secured Parties’ rights under the
Loan Documents or any applicable Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of a Borrower, any other
Guarantor or any other Subsidiary of a Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of a Borrower or
any other Guarantor. Each Guarantor further unconditionally and irrevocably
agrees, until the indefeasible payment in full of the Guaranteed Obligations,
not to (x) enforce or otherwise exercise any right of subrogation or any right
of reimbursement or contribution or similar right against a Borrower or any
other Guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Credit Party or set off any of its obligations to such other Credit Party
against obligations of such Credit Party to such Guarantor; provided

 

7



--------------------------------------------------------------------------------

that if any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Agent for the benefit of the
Secured Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured. No obligation of any Guarantor hereunder shall be
discharged other than by complete performance.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

Section 2.8 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of the Agent or any other Secured
Party or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the Agent
so requests during an Event of Default, any such obligation or indebtedness of
any Borrower to any Guarantor shall be enforced and performance received by the
applicable Guarantor as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Agent for the benefit of the Secured Parties on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of such Guarantor under this Agreement.

Section 2.9 Funds Transfers. If any Guarantor shall engage in any transaction as
a result of which a Borrower is required to make a mandatory prepayment with
respect to the Guaranteed Obligations under the terms of the Loan Agreement
(including, as a result of any issuance or sale of such Guarantor’s Stock or
Stock Equivalents or any sale of its assets), such Guarantor shall distribute
to, or make a contribution to the capital of, the Borrowers an amount equal to
the mandatory prepayment required under the terms of the Loan Agreement.

Section 2.10 No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of any Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Guaranty, the Loan Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed

 

8



--------------------------------------------------------------------------------

Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property, wherever located, now owned or at any time hereafter acquired by a
Grantor or in which a Grantor now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:

(a) all accounts (including Credit Card Receivables and PL Credit Card
Receivables), all monies, chattel paper (including electronic chattel paper),
deposit accounts, documents (as defined in the UCC and, including, if
applicable, electronic documents), equipment, general intangibles (including all
payment intangibles and Intellectual Property), instruments (including
promissory notes), inventory, investment property, securities, letter of credit
rights, any other contract rights or rights to the payment of money and any
supporting obligations related to any of the foregoing;

(b) all commercial tort claims, including without limitation, those described on
Schedule 1 and on any supplement thereto received by Agent pursuant to
Section 5.8;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all products and proceeds of the
foregoing;

Section 3.2 Grant of Security Interest in Collateral.

(a) Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations and the Guaranteed Obligations of such Grantor (the “Secured
Obligations”), hereby mortgages, pledges and hypothecates to Agent for the
benefit of the Secured Parties, and grants to Agent, for the benefit of the
Secured Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Property; provided,

 

9



--------------------------------------------------------------------------------

further, that if and when any property shall cease to be Excluded Property, a
Lien on and security in such property shall be deemed granted therein. Each
Grantor hereby represents and warrants that the Excluded Property, when taken as
a whole, is not material to the business operations or financial condition of
the Grantors, taken as a whole.

(b) This Agreement secures, and the Collateral is collateral security for, the
payment and performance in full when due of the Secured Obligations.

(c) Each Grantor hereby further authorizes the Agent to make filings with the
United States Patent and Trademark Office, United States Copyright Office, and
Canadian Intellectual Property Office (or any successor office or any similar
office in any other country) or other necessary documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder in any Intellectual Property
Collateral, without the signature of such Grantor, and naming such Grantor, as
debtor, and the Agent, as secured party.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and Agent to enter into the Loan Documents, each Grantor
hereby represents and warrants each of the following to Agent, the Lenders and
the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant
to this Agreement and other Permitted Liens (except for those Permitted Liens
not permitted to exist on any Collateral), such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. Such Grantor
(a) is the record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Agent in all Collateral subject, for the following Collateral, to the
occurrence of the following: (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been delivered to Agent in completed and duly authorized form),
(ii) with respect to any deposit account, the execution of Control Agreements,
(iii) in the case of all Copyrights, Trademarks and Patents for which UCC
filings are insufficient to perfect a security interest, all appropriate filings
having been made with the United States Copyright Office or the United States
Patent and Trademark Office or Canadian Intellectual Property Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting
control to Agent over such letter-of-credit rights, (v) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to Agent over such electronic chattel paper, (vi) in the case of all Pledged
Certificated Stock, Pledged

 

10



--------------------------------------------------------------------------------

Debt Instruments and Pledged Investment Property, the delivery thereof to Agent
of such Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to Agent or in blank, (vii) in the case of all
Pledged Investment Property not in certificated form, the execution of Control
Agreements with respect to such investment property and (viii) in the case of
all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to Agent of such instruments and tangible chattel paper. Such
security interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over Agent’s Lien by operation of law or as
expressly permitted pursuant to the terms of the Loan Agreement. Except as set
forth in this Section 4.2, all actions by each Grantor necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

Section 4.3 Pledged Collateral.

(a) The Pledged Stock pledged by such Grantor hereunder (1) is listed on
Schedule 3 and constitutes that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on Schedule 3, (2) has been
duly authorized, validly issued and is fully paid (other than Pledged Stock in
ULCs, limited liability companies and partnerships), (3) is non-assessable
(other than Pledged Stock and Stock Equivalents of Talbots (Canada)
Corporation), and (4) constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent (or, if required by the
terms of the ABL Intercreditor Agreement, the ABL Agent) in accordance with
subsection 5.2(a).

(c) In case any Grantor shall acquire after the Closing Date (x) any Stock or
Stock Equivalent of any Person constituting Pledged Stock hereunder or (y) any
interest in any instruments evidencing any Indebtedness or other obligation owed
to such Grantor constituting a Pledged Debt Instrument hereunder, in each case,
not listed on Schedule 3 hereto, such Pledged Stock and Pledged Debt Instruments
shall, notwithstanding the Pledged Collateral reflected on Schedule 3, be
subject to the pledge, assignment (except in the case of Pledged ULC Shares) and
security interest granted to the Agent under this Agreement and such Grantor
shall promptly, and in any event no later than the next succeeding date the
Borrowers shall be required to deliver a Borrowing Base Certificate pursuant to
Section 4.2(d) of the Loan Agreement, after the date such Pledged Collateral was
so acquired (i) deliver to the Agent forthwith (A) a Pledge Amendment pursuant
to Section 8.6(b) hereof reflecting such newly acquired Pledged Collateral, and
(B) any certificates and instruments evidencing such Pledged Collateral,
accompanied by transfer powers or other appropriate instruments of assignment
duly executed by such Grantor in blank, and (ii) take or cause to be taken such
actions, execute and/or deliver or cause to be executed and/or delivered such
documents as the Agent may reasonably request pursuant to Section 4.13 of the
Loan Agreement.

(d) Except in the case of Pledged ULC Shares, upon the occurrence and during the
continuance of an Event of Default, Agent shall be entitled to exercise all of
the rights of the Grantor granting the security interest in any Pledged Stock,
and a transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Stock to the same extent as such Grantor and be entitled to participate
in the management of the issuer of such Pledged Stock and, upon the transfer of
the entire interest of such Grantor, such Grantor shall, by operation of law,
cease to be a holder of such Pledged Stock.

 

11



--------------------------------------------------------------------------------

Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to Agent
(or, if required by the terms of the ABL Intercreditor Agreement, the ABL
Agent), properly endorsed for transfer, to the extent delivery is required by
subsection 5.5(a).

Section 4.5 Intellectual Property. On the Closing Date, all Material
Intellectual Property owned by such Grantor is valid, in full force and effect,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned. No breach or default of any material IP License shall be caused
by any of the following, and none of the following shall limit or impair the
ownership, use, validity or enforceability of, or any rights of such Grantor in,
any Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Loan Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority which exists as of the date hereof.
To the knowledge of each Grantor, no Person has contested any right, title or
interest of any Grantor or any Subsidiary of any Grantor in, or relating to, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

Section 4.6 Commercial Tort Claims. The only commercial tort claims which any
Grantor, to the best of its knowledge, has asserted against a third-party before
a Governmental Authority or a third-party arbitrator (other than commercial tort
claims where such Grantor is a plaintiff as part of a class action lawsuit (not
initiated by such Grantor) where the amount of such claim and judgment amount to
be realized to such Grantor from such claim does not exceed and could not
reasonably be expected to exceed $25,000 individually for any single commercial
tort claim and $250,000 in the aggregate for all such commercial tort claims)
are those listed on Schedule 1, which sets forth such information separately for
each Grantor.

Section 4.7 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.8 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral or such non-waivable UCC consents of the Grantors.

Section 4.9 Representations and Warranties of the Loan Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Loan Agreement are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties which are already
qualified or modified by materiality in the text thereof) on the date hereof.

 

12



--------------------------------------------------------------------------------

Section 4.10 Perfection Certificate. The Perfection Certificate delivered to the
Agent and other Secured Parties on the date hereof, together with all statements
and representations contained therein, is true, complete, and correct in all
material respects. Other than Talbots (Canada) Corporation and, solely with
respect to one (1) demand deposit account located at HSBC Canada, TALBOTS
CANADA, INC., none of the Grantors own, maintain, or are otherwise in possession
of any assets located in Canada as of the Closing Date.

ARTICLE V

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) Generally. Such Grantor shall not (i) use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral and
(ii) enter into any Contractual Obligation or undertaking restricting the right
or ability of such Grantor or Agent to sell, assign, convey or transfer any
Collateral if such restriction would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
the Loan Documents, including this Agreement and of the rights and powers herein
granted, (i) take whatever action Agent may require to perfect or protect any
security interest intended to be created by this Agreement, (ii) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (iii) take such further action as Agent may
reasonably request, including (A) using its reasonable commercial efforts to
secure all approvals necessary or appropriate for the assignment to or for

 

13



--------------------------------------------------------------------------------

the benefit of Agent of any Contractual Obligation, including any IP License,
held by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any ABL Control Agreements with respect to deposit
accounts and securities accounts.

(e) [Intentionally Omitted].

(f) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its reasonable commercial efforts to obtain
any required consents from any Person (other than a Borrower and its Affiliates)
with respect to any permit or license or any Contractual Obligation with such
Person entered into by such Grantor that requires such consent as a condition to
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Stock or Stock Equivalent
related thereto.

Section 5.2 Pledged Collateral.

(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance satisfactory to Agent,
(A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments, provided,
however, so long as no Event of Default shall be continuing or would result
therefrom, the Grantors shall not be required to take any of the foregoing
actions to the extent the aggregate amount owed under Pledged Debt Instruments
for all Grantors, for which the foregoing actions have not been taken, is less
than $250,000 in the aggregate and (C) all certificates and instruments
evidencing Pledged Investment Property, and (ii) maintain all other Pledged
Investment Property in a Controlled Securities Account.

(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property; provided that no Pledged
ULC Shares shall be registered in the name of any person other than the Grantor
pledging such shares other than as contemplated in Section 8.17 hereof, and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Loan Agreement, such
Grantor shall be entitled to receive all cash distributions paid in respect of
the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, or the
Agent’s rights therein, or be inconsistent with or result in any violation of
any provision of any Loan Document. For greater certainty, nothing in this
paragraph is intended to suggest that a Grantor who is a registered holder of
Pledged ULC Shares would not have the rights described in this paragraph in the
absence of this paragraph.

Section 5.3 Accounts. Such Grantor shall not, other than in the ordinary course
of business, (i) grant any extension of the time of payment of any account,
(ii) compromise

 

14



--------------------------------------------------------------------------------

or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

Section 5.4 Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

(a) If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with subsection 5.2(a) and in the possession of Agent, such Grantor shall mark
all such instruments and tangible chattel paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of General Electric Capital Corporation, as Agent” and, at the
request of Agent, shall immediately deliver such instrument or tangible chattel
paper to Agent, duly indorsed in a manner satisfactory to Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$250,000, such Grantor shall promptly, and in any event within two (2) Business
Days after becoming a beneficiary, notify Agent thereof and enter into a
Contractual Obligation with Agent, the issuer of such letter of credit or any
nominated person with respect to the letter-of-credit rights under such letter
of credit. Such Contractual Obligation shall assign such letter-of-credit rights
to Agent and such assignment shall be sufficient to grant control for the
purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC). Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.

(d) If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Agent
control of all such electronic chattel paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

Section 5.6 Intellectual Property.

(a) Within 30 days after any change to Schedule 3.16 to the Loan Agreement for
such Grantor, such Grantor shall provide Agent notification thereof and the
short-form intellectual property agreements and assignments as described in this
Section 5.6 and any other documents that Agent reasonably requests with respect
thereto.

(b) Such Grantor shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i) (1) continue to use each Trademark included in the
Material

 

15



--------------------------------------------------------------------------------

Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, (2) maintain at least the
same standards of quality of products and services offered under such Trademark
as are currently maintained, (3) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable
Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (w) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (y) any portion of the Copyrights included
in the Material Intellectual Property may become invalidated, otherwise impaired
or fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.

(c) Such Grantor shall (i) notify Agent immediately if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office), and
(ii) shall take all actions that are necessary or reasonably requested by Agent
to maintain and pursue each application (and to obtain the relevant registration
or recordation) and to maintain each registration and recordation included in
the Material Intellectual Property.

(d) In the event that any Material Intellectual Property of such Grantor is or
has been infringed, misappropriated, violated, diluted or otherwise impaired by
a third party, such Grantor shall take such action as it reasonably deems
appropriate under the circumstances in response thereto, including promptly
bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor and (ii) recording with the appropriate Internet domain
name registrar, a duly executed form of assignment for all Internet Domain Names
of such Grantor (together with appropriate supporting documentation as may be
requested by Agent).

Section 5.7 Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

Section 5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim asserted against a
third-party before a Governmental Authority or a third-party arbitrator (other
than commercial tort claims where such Grantor is a plaintiff as part of a class
action lawsuit (not initiated by such Grantor) where the amount of such claim
and judgment amount to be realized to such Grantor from such claim does not
exceed and could not reasonably be expected to exceed $25,000 individually for
any single

 

16



--------------------------------------------------------------------------------

commercial tort claim and $250,000 in the aggregate for all such commercial tort
claims) (whether from another Person or because such commercial tort claim shall
have come into existence), (i) such Grantor shall, immediately upon such
acquisition, deliver to Agent, in each case in form and substance satisfactory
to Agent, a notice of the existence and nature of such commercial tort claim and
a supplement to Schedule 1 containing a specific description of such commercial
tort claim, (ii) Section 3.1 shall apply to such commercial tort claim and
(iii) such Grantor shall execute and deliver to Agent, in each case in form and
substance satisfactory to Agent, any document, and take all other action, deemed
by Agent to be reasonably necessary or appropriate for Agent to obtain, on
behalf of the Lenders, a perfected security interest having at least the
priority set forth in Section 4.2 in all such commercial tort claims. Any
supplement to Schedule 1 delivered pursuant to this Section 5.8 shall, after the
receipt thereof by Agent, become part of Schedule 1 for all purposes hereunder
other than in respect of representations and warranties made prior to the date
of such receipt. Notwithstanding the foregoing, the requirements set forth in
this Section 5.8 shall not apply to the extent that the amount of a commercial
tort claim held by a Grantor, together with the amount of all other commercial
tort claims held by all Grantors in which Agent does not have a security
interest, does not exceed $250,000 in the aggregate at any time.

Section 5.9 Controlled Securities Account. Each Grantor shall deposit all of its
Cash Equivalents in securities accounts that are Controlled Securities Accounts.

Section 5.10 Deposit Accounts. Subject to the limited exceptions set forth in
Section 4.11 of the Loan Agreement, for each deposit account that any Grantor,
now or at any time hereafter, opens or maintains, such Grantor shall, at the
Agent’s request and option, pursuant to an agreement in form and substance
satisfactory to the Agent, either (a) cause the depositary bank to agree to
comply without further consent of any Grantor, at any time with instructions
from the Agent to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, or (b) arrange for the Agent to
become the customer of the depositary bank with respect to the deposit account,
with such Grantor being permitted, only with the consent of the Agent, to
exercise rights to withdraw funds from such deposit account.

Section 5.11 Collateral in the Possession of a Bailee. If any Collateral is, now
or at any time hereafter, in the possession of a bailee, the Grantors shall
promptly notify the Agent thereof and, at the Agent’s request and option, shall
promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Agent, that the bailee holds such Collateral for the benefit
of the Agent and such bailee’s agreement to comply, without further consent of
any Grantor, at any time with instructions of the Agent as to such Collateral.

Section 5.12 Changes in Location, Name, Etc. Except upon thirty (30) days’ prior
written notice to the Agent (or such shorter period as may be determined by the
Agent) and delivery to the Agent of (a) all documents reasonably requested by
the Agent to maintain the validity, perfection and priority of the security
interests provided for herein and (b) if applicable, a written supplement to the
Perfection Certificate showing any additional locations at which inventory or
equipment shall be kept, such Grantor shall not do any of the following:

(i) permit any inventory or equipment to be kept at a location other than those
listed in the Perfection Certificate (as supplemented from time to time), except
for inventory or equipment in transit or out for repair, or that is in the
process of being or has been sold, transferred or otherwise disposed of in a
transaction permitted under Section 5.2 of the Loan Agreement;

(ii) change its jurisdiction of organization or its location or chief executive
office or registered office, in each case from that referred to in the
Perfection Certificate; or

 

17



--------------------------------------------------------------------------------

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies.

(a) UCC Remedies. During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, and except as provided in Section 8.17
hereof, all rights and remedies of a secured party under the UCC or any other
applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and,

 

18



--------------------------------------------------------------------------------

while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Agent is able to
sell, assign, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

(d) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Loan Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(e) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

 

19



--------------------------------------------------------------------------------

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

(g) License. For the purpose of enabling Agent to exercise rights and remedies
under this Section 6.1 (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
convey, transfer or grant options to purchase any Collateral) at such time as
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all

 

20



--------------------------------------------------------------------------------

Software and programs used for the compilation or printout thereof (subject only
to the rights of any third party non-Affiliate licensor of such Intellectual
Property) and (ii) an irrevocable license (without payment of rent or other
compensation to such Grantor) to use, operate and occupy all real Property
owned, operated, leased, subleased or otherwise occupied by such Grantor.

Section 6.2 Accounts and Payments in Respect of General Intangibles.

(a) In addition to, and not in substitution for, any similar requirement in the
Loan Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account,
subject to withdrawal by Agent as provided in Section 6.4. Until so turned over,
such payment shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;

(ii) Agent may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to Agent’s satisfaction the existence, amount and terms of any account or
amounts due under any general intangible. In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of

 

21



--------------------------------------------------------------------------------

any performance by any party thereunder, to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times.

Section 6.3 Pledged Collateral.

(a) Voting Rights. Nothing in this Section 6.3 shall apply to Pledged ULC
Shares. During the continuance of an Event of Default, upon notice by Agent to
the relevant Grantor or Grantors, Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine),
all without liability except to account for property actually received by it;
provided, however, that Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Loan Agreement, pay any dividend or
make any other payment with respect to the Pledged Collateral directly to Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise
expressly provided in the Loan Agreement or this Agreement, all proceeds of any

 

22



--------------------------------------------------------------------------------

Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to Agent in the exact form received (with any
necessary endorsement). All such proceeds of Collateral and any other proceeds
of any Collateral received by Agent in cash or Cash Equivalents shall be held by
Agent in a Cash Collateral Account. All proceeds being held by Agent in a Cash
Collateral Account (or by such Grantor in trust for Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in the Loan Agreement.

Section 6.5 Sale of Pledged Collateral.

(a) Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in the
Securities Act and applicable state or foreign securities laws or otherwise or
may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Loan Agreement. Each Grantor waives any and all rights of contribution
or subrogation upon the sale or disposition of all or any portion of the Pledged
Collateral by Agent.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

AGENT

Section 7.1 Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Related Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or, except in the case of
matters concerning Pledged ULC Shares, in its own name, for the purpose of
carrying out the terms of the Loan Documents, to take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives Agent and its Related
Persons the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Loan Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any

 

24



--------------------------------------------------------------------------------

Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Loan Agreement, from the date of payment by Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect the security
interests of Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor, wherever located, whether now owned or hereafter acquired” or words of
similar effect. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Such Grantor also hereby
ratifies its authorization for Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Loan Agreement and by such other

 

25



--------------------------------------------------------------------------------

agreements with respect thereto as may exist from time to time among them, but,
as between Agent and the Grantors, Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

Section 7.4 Duty; Obligations and Liabilities.

(a) Duty of Agent. Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account. The powers conferred on Agent hereunder are solely to protect Agent’s
interest in the Collateral and shall not impose any duty upon Agent to exercise
any such powers. Agent shall be accountable only for amounts that it receives as
a result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior

 

26



--------------------------------------------------------------------------------

release, termination, cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Grantor in
respect of any Lien or other Collateral securing such obligation or the amount
of such payment.

Section 8.2 Release of Collateral.

(a) At the time provided in subsection 8.10(b)(iii) of the Loan Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request of any Grantor following
any such termination, Agent shall deliver to such Grantor any Collateral of such
Grantor held by Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If Agent shall be directed or permitted pursuant to subsection 8.10(b) of
the Loan Agreement to release any Lien or any Collateral, such Collateral shall
be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, such subsection 8.10(b). In
connection therewith, Agent, at the request of any Grantor, shall execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such release.

(c) At the time provided in subsection 8.10(b) of the Loan Agreement and at the
request of the Borrower Representative, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents of
such Grantor shall be sold to any Person that is not a Borrower or the
Subsidiaries of a Borrower in a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Loan Agreement; provided, however, that
annexes to this Agreement may

 

27



--------------------------------------------------------------------------------

be supplemented (but no existing provisions may be modified and no Collateral
may be released) through Pledge Amendments and Joinder Agreements, in
substantially the form of Annex 1 and Annex 2, respectively, in each case duly
executed by Agent and each Grantor directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral.

(a) Joinder Agreements. If, at the option of a Borrower or as required pursuant
to Section 4.13 of the Loan Agreement, a Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to Agent a Perfection Certificate, a Joinder Agreement
substantially in the form of Annex 2 (or in such other form as the Agent may
reasonably request), and such other documentation as the Agent may reasonably
request, and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (or in such
other form as the Agent may reasonably request) (each, a “Pledge Amendment”).
Such Grantor authorizes Agent to attach each Pledge Amendment to this Agreement.

Section 8.7 Private Label Credit Card Access and Monitoring Agreement. The
provisions of this Agreement supplement the provisions of Private Label Credit
Card Access and Monitoring Agreement. Nothing contained in the Private Label
Credit Card Access and Monitoring Agreement shall derogate from any of the
rights or remedies of the Agent or any of the other Secured Parties hereunder.

Section 8.8 Marshaling. Neither the Agent nor any other Secured Party shall be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the
Obligations or the Guaranteed Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Agent or any other Secured Party hereunder
and of the Agent or any other Secured Party in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Agent’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or the
Guaranteed Obligations or under which any of the Obligations or the Guaranteed
Obligations is outstanding or by which any of the Obligations or the Guaranteed
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.

Section 8.9 Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Loan Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Borrowers’ notice address set
forth in such Section 9.2.

Section 8.10 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

 

28



--------------------------------------------------------------------------------

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.12 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b) AND
9.18(c) OF THE LOAN AGREEMENT.

Section 1.1 TCNB Pledged Stock. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, in no event shall
Agent take any voting, remedial or other action with respect to any Collateral
constituting Pledged Stock of TCNB unless and until all authorizations,
approvals and other actions by, and all notices to and filings with, all
Governmental Authorities necessary under any Requirement of Law have been
obtained, taken and made, as applicable (including without limitation the prior
filing with and approval of the Office of the Comptroller of the Currency,
United States Department of the Treasury).

Section 8.15 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge that the security interest and Liens
granted to the Agent herein for the benefit of the Agent, the Secured Parties
and the other holders of the Secured Obligations and the rights, remedies,
duties and obligations provided for herein are subject to the

 

29



--------------------------------------------------------------------------------

terms of the ABL Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of this Agreement and the ABL Intercreditor
Agreement, the provisions of the ABL Intercreditor Agreement shall control.
Nothing contained in the ABL Intercreditor Agreement shall be deemed to modify
any of the provisions of this Agreement, which, as among the Grantors and Agent
shall remain in full force and effect in accordance with its terms.

Section 8.16 Unlimited Companies. Notwithstanding any provisions to the contrary
contained in this Agreement, any other Loan Document or any other document or
agreement among all or some of the parties hereto, with regard to any Collateral
which consists of shares or membership interests in an unlimited company,
unlimited company or unlimited liability corporation incorporated or otherwise
formed under the laws of the Province of Nova Scotia or any other applicable
province of Canada (the “Pledged ULC Shares”), any Grantor who has granted a
security interest in Pledged ULC Shares or any Grantor that is as of the date of
this Agreement a sole registered or beneficial owner of Pledged ULC Shares will
remain so until such time as such Pledged ULC Shares are fully and effectively
transferred into the name of Agent, any of the Lenders or other Secured Parties,
or any other Person on the books and records of such unlimited company,
unlimited company or unlimited liability corporation (“ULC”). Nothing in this
Agreement, any other Loan Document or any other document or agreement among all
or some of the parties hereto is intended to or shall constitute Agent, any of
the Lenders or other Secured Parties or any Person other than such Grantor to be
a member or shareholder of any ULC for the purposes of the Companies Act (Nova
Scotia) or other Applicable Law until such time as written notice is given to
such Grantor and all further steps are taken so as to register the Agent, a
Lender, a Secured Party or another Person as holder of the Pledged ULC Shares on
the books of the ULC. The granting of the security interest pursuant to this
Agreement or any other Loan Document is not intended to make Agent, or any of
the Lenders or other Secured Parties, a successor to such Grantor as a member or
shareholder of any ULC, and neither Agent nor any of the Lenders or other
Secured Parties or any of their respective successors or assigns hereunder shall
be deemed to become a member or shareholder of any ULC by accepting this
Agreement or any other Loan Document or exercising any right granted herein or
therein unless and until such time, if any, when Agent, any of the Lenders or
other Secured Parties or any successor or assign thereof expressly becomes a
registered member or shareholder of such ULC. Such Grantor shall be entitled to
receive and retain for its own account any dividends or other distributions, if
any, in respect of the Collateral which is Pledged ULC Shares (subject to any
security interest which such Grantor has granted in such dividend or other
distribution) and shall have the right to vote such Pledged ULC Shares and to
control the direction, management and policies of the ULC issuing such Pledged
ULC Shares to the same extent as such Grantor would if such Pledged ULC Shares
were not the subject of a Lien granted to Agent, any of the Lenders or other
Secured Parties, or to any other person pursuant hereto or pursuant to any other
Loan Document. To the extent any provision hereof or any other Loan Document
would otherwise have the effect of constituting Agent, any of the Lenders or any
Person other than a Grantor as a member or shareholder of any ULC prior to such
time as written notice is delivered to such Grantor and the ULC Shares held by
such Grantor are registered in the name of Agent, such provision shall be
severed herefrom and be ineffective with respect to the relevant Pledged ULC
Shares without otherwise invalidating or rendering unenforceable this Agreement
or such other Loan Document or invalidating or rendering unenforceable such
provision insofar as it relates to Collateral other than Pledged ULC Shares.
Notwithstanding anything herein or in any other Loan Document to the contrary
neither Agent, the Lenders nor any of the Secured Parties nor any of their
respective successors or assigns shall be deemed to have assumed or otherwise
become liable for any debts or obligations of any ULC. Except upon the exercise
by Agent, any of the Lenders or other

 

30



--------------------------------------------------------------------------------

Persons of rights to sell or otherwise dispose of Pledged ULC Shares or other
remedies following the occurrence and during the continuance of an Event of
Default, and upon notice to the Grantor which has not been rescinded, such
Grantor shall not cause or permit, or enable any ULC in which it holds Pledged
ULC Shares to cause or permit, Agent or any of the Lenders or other Secured
Parties to: (i) be registered as member or shareholder of such ULC; (ii) have
any notation entered in its favor in the share register of such ULC; (iii) be
held out as member or shareholder of such ULC; (iv) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of Agent, any of the Lenders or other Secured Parties or any other Person
holding a security interest in the Pledged ULC Shares; or (v) act as a member or
shareholder of such ULC, or exercise any rights of a member or shareholder of
such ULC, including the right to attend a meeting of such ULC or vote the shares
of such ULC.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

Grantors: THE TALBOTS, INC., a Borrower By:  

/s/ Michael Scarpa

Name:   Michael Scarpa Title:   Chief Operating Officer & Chief Financial
Officer TALBOTS CLASSICS FINANCE COMPANY, INC., a Borrower By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President THE TALBOTS GROUP,
LIMITED PARTNERSHIP, a Borrower By:  

/s/ Michael Scarpa

Name:   Michael Scarpa Title:   Vice President TALBOTS IMPORT, LLC, a Guarantor
By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

 

TALBOTS (CANADA), INC., a Guarantor By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President TALBOTS CLASSICS,
INC., a Guarantor By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President BIRCH POND REALTY
CORPORATION, a Guarantor By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President TALBOTS (CANADA)
CORPORATION, a Guarantor By:  

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr. Title:   Vice President

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

/s/ Adam D. Salter

Name:   Adam D. Salter Title:   Managing Director

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of             , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of February 16,
2012 by THE TALBOTS, INC., a Delaware corporation (the “Company”), THE TALBOTS
GROUP, LIMITED PARTNERSHIP, a Massachusetts limited partnership (the “Talbots
Group”), TALBOTS CLASSICS FINANCE COMPANY, INC., a Delaware corporation
(“Talbots Finance” and, together with the Company and the Talbots Group,
collectively, the “Borrowers”) and each of the other Persons party thereto as
Grantors in favor of Wells Fargo Bank, National Association (“Wells”), as Agent
for the Secured Parties referred to therein (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”). Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

The undersigned Grantor hereby agrees that this Pledge Amendment may be attached
to the Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement is
true and correct and as of the date hereof as if made on and as of such date.

 

[GRANTOR] By:  

                                                          

Name:   Title:  

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK

ISSUER

  

CLASS

  

CERTIFICATE
NO(S).

  

PAR VALUE

  

NUMBER

OF

SHARES,

UNITS OR
INTERESTS

 

PLEDGED DEBT INSTRUMENTS

ISSUER

  

DESCRIPTION OF
DEBT

  

CERTIFICATE
NO(S).

  

FINAL

MATURITY

  

PRINCIPAL
AMOUNT

 

 

 

A1-2



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:   Title:   Duly Authorized Signatory

 

A1-3



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of February 16,
2012, by THE TALBOTS, INC., a Delaware corporation (the “Company”), THE TALBOTS
GROUP, LIMITED PARTNERSHIP, a Massachusetts limited partnership (the “Talbots
Group”), TALBOTS CLASSICS FINANCE COMPANY, INC., a Delaware corporation
(“Talbots Finance” and, together with the Company and the Talbots Group,
collectively, the “Borrowers”) and each of the other Persons party thereto as
Grantors in favor of Wells Fargo Bank, National Association (“Wells”), as Agent
for the Secured Parties referred to therein (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”). Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned (an
“Additional Grantor”), as provided in Section 8.6 of the Guaranty and Security
Agreement, hereby becomes a party to the Guaranty and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of the Additional Grantor, hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
Additional Grantor and expressly assumes all obligations and liabilities of a
Grantor thereunder. The undersigned Additional Grantor hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, and 3 to the Guaranty and Security Agreement and
Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Loan Agreement. By acknowledging
and agreeing to this Joinder Agreement, the Additional Grantor hereby agrees
that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

A2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

A2-2



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:   Title:  

 

A2-3



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
[                    ] [    ], 20[    ], is made by each of the entities listed
on the signature pages hereof (each a “Grantor” and, collectively, the
“Grantors”), in favor of Wells Fargo Bank, National Association (“Wells”), as
administrative agent (in such capacity, together with its successors and
permitted assigns, “Agent”) for the Secured Parties (as defined in the Loan
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement of even date herewith (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among The Talbots, Inc., a Delaware corporation (the
“Company”), The Talbots Group, Limited Partnership, a Massachusetts limited
partnership (the “Talbots Group”), Talbots Classics Finance Company, Inc., a
Delaware corporation (“Talbots Finance” and, together with the Company and the
Talbots Group, collectively, the “Borrowers”), the Company, as Borrower
Representative, the other Credit Parties party thereto, the Lenders and Wells,
as Agent, the Lenders have severally agreed to make the Term Loans to the
Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of even date herewith in favor of Agent (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), to guarantee the Obligations (as defined in the Loan
Agreement) of each Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Agent to enter into the Loan Agreement and to induce the Lenders to make the
Term Loans to the Borrowers thereunder, each Grantor hereby agrees with Agent as
follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

 

1 

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------

(a) [all of its registered Copyrights and all IP Licenses providing for the
grant by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(b) all renewals and extensions of the foregoing;

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(d) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

 

A3-2



--------------------------------------------------------------------------------

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours, Grantors: THE TALBOTS, INC. By:  

 

Name: Title: TALBOTS CLASSICS FINANCE


COMPANY, INC.

By:  

 

Name: Title: THE TALBOTS GROUP, LIMITED PARTNERSHIP By:  

 

Name: Title: TALBOTS IMPORT, LLC By:  

 

Name: Title: TALBOTS (CANADA), INC. By:  

 

Name: Title:

[ACKNOWLEDGEMENT OF GRANTOR TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]



--------------------------------------------------------------------------------

 

TALBOTS CLASSICS, INC. By:  

 

Name: Title: BIRCH POND REALTY CORPORATION By:  

 

Name:

Title:

TALBOTS (CANADA) CORPORATION By:  

 

Name:

Title:



--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

as of the date first above written:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

[SHEDULE I TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]